Exhibit 23.3 January 27, 2014 Board of Directors Sunshine Biopharma, Inc. 469 Jean-Talon West 3rd Floor Montreal, Quebec, Canada H3N 1R4 Re:Sunshine Biopharma, Inc. Information Statement/Form S-4 Registration Statement and related Prospectus Dear Sirs: We hereby consent to the use of the opinion of this firm as Exhibit 5.1 to the Registration Statement of the Registrant, and further consent to the reference to our name in such Registration Statement and related Prospectus. Yours truly, ANDREW I. TELSEY, P.C.
